Dear Mr. Henderson:
You requested the opinion of the Attorney General regarding the following questions:
     (1)   Is the City of Winnfield  responsible for any and all debts the Municipal Fire and Police Civil Service Board incurs beyond its budget?
     (2)   Can an attorney for the Civil Service Board unilaterally raise his rate of compensation without having the attorney or the Civil Service Board seek approval from the Mayor and Board of Alderman?
     (3)   Is the Civil Service Board bound by the same laws pertaining to budget and spending that apply to the City of Winnfield generally?
The City of Winnfield's Fire and Police Civil Service Board (Board) is governed by LSA-R.S. 33:2531 et seq.  Addressing question one, LSA-R.S. 33:2540 states in pertinent part:
     The governing body of the municipality, parish or fire protection district, as the case may be, shall make adequate annual appropriations to enable the board thereof to carry out effectively the duties imposed upon the board and shall furnish the board with office space, furnishings, equipment, and supplies and materials necessary for its operation.  (Emphasis supplied).
The governing body is required by law to provide the Board with "adequate" funding to facilitate the Board in carrying out its duties.  The Board's duties are set forth in LSA-R.S. 33:2537
and include conducting investigations. Debts incurred by a board while performing its statutorily created duties are the liability of the governing body.  However, the requirement that "adequate appropriations" be made does not extend to "any and all debts" incurred by a civil service board.
LSA-R.S. 33:2566 authorizes a civil service board to employ independent legal counsel.  This statute states in pertinent part:
     If this Part or its enforcement by the board is called into question in any judicial proceedings, or if any person fails or refuses to comply with the lawful orders or directions of the board, the board may call upon the attorney general, or the chief legal officer of the municipality, parish or fire protection district under which the fire and police service functions or may employ independent counsel to represent it in sustaining this Part and enforcing it.  (Emphasis supplied).
Under this statute, approval by the Mayor and Board of Aldermen is not required.
It is settled law that the attorney-client relationship is contractual in nature. Such a relationship is based only upon the clear and express agreement of the parties as to the nature of the work to be undertaken by the attorney and the compensation which the client agrees to pay therefor.  Massey v. Cunningham, 420 So.2d 1036 (La.App. 5th Cir. 1982), Delta Equipment and Construction Co. v. Royal Indemnity Co., 186 So.2d 454
(La.App. 1st Cir. 1966).  The Louisiana Civil Code specifically states in Article 1927 that "a contract is formed by the consent of the parties established through offer and acceptance." Offer and acceptance may be given orally, in writing, or by action or inaction that under the circumstances is clearly indicative of consent.  Therefore, both attorney and client must consent to a fee increase before a new rate of compensation can become binding between the parties.  Attorney fees cannot be excessive and are subject to review and control by the courts to determine reasonableness.
The third question asks if the Board must conform to the same laws which apply to the City of Winnfield (City) relating to the budget and spending. LSA-R.S. 33:2531 et seq. is state law which exclusively governs the operation of the Board.  As previously mentioned, LSA-R.S. 33:2540 mandates that the governing authority make "adequate" annual appropriations to allow the Board to carry out the duties listed in LSA-R.S. 33:2537.  The Board's budget and spending are regulated by state statute. Therefore, the Board would not be bound by the same budget and spending laws which apply to the City of Winnfield.
Trusting this sufficiently answers your questions, I remain
Yours very truly,
                           RICHARD P. IEYOUB, Attorney General
                           BY: NORMAN W. ERSHLER Assistant Attorney General
RPI/NWE/pb-0661l